Name: Commission Regulation (EEC) No 2369/91 of 2 August 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector and Regulation (EEC) No 1688/91 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 216/36 Official Journal of the European Communities 3. 8 . 91 COMMISSION REGULATION (EEC) No 2369/91 of 2 August 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector and Regulation (EEC) No 1688/91 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 6 (8) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 1792/91 (4), provided for general intervention provisions ; whereas, with a view to simplifying management of the interven ­ tion scheme, the deadline for submission of tenders should be brought forward by one day ; whereas, as a consequence, the deadline for the delivery of the products should be adapted as well as Commission Regulation (EEC) No 1688/91 of 17 June 1991 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 859/89 is hereby amended as follows : (a) in Article 8 , 'Wednesday' is replaced by 'Tuesday' ; (b) in Article 13 (2), ' 16' is replaced by '17'. 2 . Article 1 of Regulation (EEC) No 1688/91 is hereby amended as follows : 'Wednesday' is replaced by 'Tuesday'. Article 2 This Regulation shall enter into force on 6 August 1991 . It shall apply with effect from the first invitation to tender in August. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p . 24. 0 OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 91 , 4. 4. 1989, p . 5 . (4) OJ No L 160, 25. 6. 1991 , p. 31 . (4 OJ No L 156, 20. 6. 1991 , p. 5 .